Title: From James Madison to George Tebbs, 9 December 1817
From: Madison, James
To: Tebbs, George


Sir
Montr. Decr. 9. 1817.
I have reced. your letter of the 7th. inst. The female assistant you have in view is doubtless an improvement in your proposed undertakeing. Of the success of your plan, or indeed of any other that could be substituted, for raising an auxiliary fund, I am probably a less competent judge than yourself. The interest which will be taken in a female seminary by Parents who are anxious to procure for their daughters an accomplished education, & who for the most part may be presumed to have the means as well as the motives, seems to afford a favorable ground of calculation. I sincerely wish they may equal your hopes: but am compelled to say for myself, that my engagements already on hand & in prospect, will not permit me to take a part in the experiment; & that I am persuaided you greatly overrate the advantage which could be derived from that circumstance. Accept my friendly respects
J M.
